In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
ALFREDO GONZALEZ,        *
                         *                         No. 17-174V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: March 23, 2021
                         *
SECRETARY OF HEALTH      *                         Stipulation; Tetanus Diphtheria;
AND HUMAN SERVICES,      *                         acellular pertussis (“Tdap”) vaccine;
                         *                         Guillain-Barré syndrome (“GBS”).
                         *
             Respondent. *
******************** *

Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner;
Mallori B. Openchowski, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On March 23, 2021, the parties filed a joint stipulation concerning the
petition for compensation filed by Alfredo Gonzalez on February 6, 2017.
Petitioner alleged that the Tetanus-Diphtheria-acellular-pertussis (“Tdap”) vaccine
he received on or about December 29, 2014, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused him to suffer Guillain-
Barré syndrome. Petitioner further alleges that he suffered the residual effects of
this injury for more than six months. Petitioner represents that there has been no
prior award or settlement of a civil action for damages on his behalf as a result of
his condition.


       1 The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that the vaccine either caused petitioner’s alleged injury
or any other injury, and denies that petitioner's current disabilities are the result of
a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

      Damages awarded in that stipulation include:

      a. A lump sum payment of $654,253.29, which amount represents
         compensation for first year life care expenses ($31,909.78), lost
         earnings ($407,020.67), pain and suffering ($215,000.00) and past
         unreimbursable expenses ($322.84) in the form of a check payable to
         petitioner;

      b. A lump sum payment of $954.76, which amount represents
         reimbursement of a lien for services rendered on behalf of petitioner,
         in the form of a check payable jointly to petitioner and
         Commonwealth Care Alliance, and mailed to:

                                Commonwealth Care Alliance
                                   Attn: Sandra Leonard
                                      P.O. Box 843023
                                  Boston, MA 02284-3023
                                     ID#: 5365688117

          Petitioner agrees to endorse this check to Commonwealth Care
          Alliance.

      c. A lump sum payment of $75,798.11, which amount represents
         reimbursement of a lien for services rendered on behalf of petitioner,
         in the form of a check payable jointly to petitioner and the
         Commonwealth of Massachusetts-CRU, and mailed to:

                            Commonwealth of Massachusetts
                               Attn: Kristin Ellsmore
                                 Casualty Recovery
                                  P.O. Box 417811
                               Boston, MA 02241-7811
                                            2
                                   Patient SSN: XXXXX3970

           Petitioner agrees to endorse this check to the Commonwealth of
           Massachusetts.

       d. A lump sum payment of $9,482.37, which amount represents
          reimbursement of a lien for services rendered on behalf of petitioner,
          in the form of a check payable jointly to petitioner and Health New
          England, and mailed to:

                                  Health New England
                                 Attn: Nancy Bergstrom
                               1 Monarch Place, Suite 1500
                                 Springfield, MA 01144
                                Patient ID #: 80034555501

           Petitioner agrees to endorse this check to Health New England.

       e. An amount sufficient to purchase the annuity contract described in
          paragraph 10 of the stipulation, paid to the life insurance company
          from which the annuity will be purchased.

      These amount represent compensation for all damages that would be
available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.2


       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master


       2  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                3
4